Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 1 of 36


                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

   In re:                                      :
                                                 Docket #17cv7327
     YU,                                       : 1:17-cv-07327-AJN-BCM

                            Plaintiff,         :

      - against -                              :

     CITY OF NEW YORK, et al.,                 :
                                                 New York, New York
                            Defendants.        : April 1, 2020

   ------------------------------------ : TELEPHONE CONFERENCE


                          PROCEEDINGS BEFORE
                   THE HONORABLE BARBARA C. MOSES,
            UNITED STATES DISTRICT COURT MAGISTRATE JUDGE


   APPEARANCES:

   For Plaintiff:            LAURENE YU, PRO SE
                             335 East 14th Street, #52
                             New York, New York 10009

   For Defendants:           NEW YORK CITY LAW DEPARTMENT
                             BY: KIMBERLY WILKENS, ESQ.
                                  DONALD SULLIVAN, ESQ.
                             100 Church Street
                             New York, New York 10007




   Transcription Service: Carole Ludwig, Transcription Services
                          155 East Fourth Street, #3C
                          New York, New York 10009
                          Phone: (212) 420-0771
                          Email: Transcription420@aol.com


   Proceedings recorded by electronic sound recording;
   Transcript produced by transcription service.
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 2 of 36



                                    INDEX


                          E X A M I N A T I O N S

                                              Re-      Re-
    Witness              Direct    Cross    Direct    Cross    Court

    None

                              E X H I B I T S

    Exhibit                                                          Voir
    Number     Description                             ID     In     Dire

    None

1
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 3 of 36
 1                                                                   3

2              THE COURT:    Good morning again, ladies and

3    gentlemen, this is Judge Barbara Moses presiding. This is

4    Yu, Y-U, against the City of New York, et al., civil case

5    number 17cv7327.    In a moment, I am going to ask the pro se

6    plaintiff and the counsel for the defendants to introduce

7    themselves on the record. Before I do that, let me just

8    spend a moment making sure that we get as clear a record as

9    possible. As you know, due to the COVID-19 pandemic, we are

10   unable to hold routine court conferences in person in the

11   courthouse as we ordinarily would do.        Consequently, we are

12   holding this conference on a telephone line, AT&T

13   teleconference line.

14             We are making an audio recording. The audio

15   recording may be turned into a written transcript by the

16   parties if they so desire. The Court will make the audio

17   recording available for that purpose.        The audio recording,

18   itself, cannot be an official court record, but it can be

19   turned into a written transcript by a certified court

20   reporter that could then be placed on the court’s docket and

21   become and official court record. In order to make sure that

22   the audio record is as clear as possible, which in turn will

23   insure that any later typed transcript is as clear as

24   possible, we all have to comply with some fairly basic

25   ground rules, the most important of which is we can only
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 4 of 36
 1                                                                   4

2    speak one at a time.     The second of which is please

3    reintroduce yourself briefly each time you speak,

4    particularly if there are individuals on the call whose

5    voices sound similar, the court reporter may be unable to

6    distinguish who is talking unless you briefly reintroduce

7    yourself at the beginning. If you are tempted to interrupt

8    another speaker, if you feel they are saying something wrong

9    or that you need to respond, I will call on you, I will give

10   you an opportunity to respond, please wait until I did that.

11              Finally, I hope that we are all on either headsets

12   or handsets, nobody should have their phone on speakerphone,

13   because when you hold a telephone conference on

14   speakerphone, unfortunately all kinds of background noises

15   get picked up and we can unfortunately hear your dog barking

16   or your dishwasher running, or whatever it may be that’s

17   going on at the location where you are at. So if you are on

18   speaker, I would ask that you take your phone off speaker

19   and I will try to remind you if we run into trouble on the

20   audio front as the call progresses. So let me now begin by

21   asking the pro se plaintiff to formally introduce herself on

22   the record, Ms. Yu.

23              MS. LAURENE YU:    Good morning, Ms. Laurene Yu

24   present.

25              THE COURT:   Good morning, Ms. Yu, is there anyone
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 5 of 36
 1                                                                   5

2    else with you at your end of the line?

3              MS. YU:    No, there isn’t.

4              THE COURT:    Very well, and who is on the line for

5    the defendants?

6              MS. KIMBERLY WILKENS:      Good morning, Your Honor,

7    assisting Corporation Counsel, Kimberly Wilkens.

8              THE COURT:      Ms. Wilkens, good morning, is

9    anyone on the line with you?

10             MS. WILKENS:      Yes, Your Honor.

11             MR. DONALD SULLIVAN:         Good morning, Your

12   Honor, this is Don Sullivan from the City Law

13   Department, I’m not with Ms. Wilkens, but I’m also

14   present for the call.

15             THE COURT:      All right, so we have Ms. Wilkens

16   and Mr. Sullivan, is it?

17             MR. SULLIVAN:       Yes, Your Honor, thank you.

18             THE COURT:      Okay, for the record, I will now

19   spell everyone’s name, Ms. Yu is, her last name is Y -

20   U, Ms. Wilkens is W -I-L-K-I-N-S, and Mr. Sullivan is

21   S-U-L-L-I-V-A-N, which reminds me of one other

22   important instruction which his when you are speaking,

23   if you use a proper name, the name of a supervisor, or

24   a coworker, or whoever it may be, please spell that

25   person’s last name because a court reporter later
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 6 of 36
 1                                                                   6

2    trying to make a transcript from our recording

3    otherwise could easily guess wrong. So let me set the

4    stage --

5               MS. WILKENS:     Your Honor ?

6               THE COURT:     Ms. Yu?

7               MS. WILKENS:     This is Ms. Wilkens, I just

8    wanted to correct you, the spelling of my last name is

9    W-I-L-K-E-N-S, sorry about that.

10              THE COURT:     Thank you very much, that’s why we

11   do this, W -I-L-K-E-N-S, all right, and you see, I

12   already he ard your voice and thought you were Ms. Yu

13   but you were not, you were Ms. Wilkens, which is why

14   it’s important to reintroduce yourself each time you

15   start to speak. Let me just set the stage for a

16   moment. I see from the docket sheet, this is my first

17   conference with the parties, I was designated as the

18   presiding Magistrate Judge for general pretrial just

19   recently by the District Judge, Judge Nathan.               Judge

20   Nathan was not the original District Judge assigned to

21   this case, the original District Judge was the late

22   Judge Sweet.     The case was filed, I see, in 2017, the

23   defendants made a motion to dismiss, Judge Sweet

24   granted the motion to dismiss, the pro se plaintiff

25   appealed to the Second Circuit Court of Appeals. The
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 7 of 36
 1                                                                   7

2    Second Circuit Court of Appeals reversed in part and

3    remanded.     When the case was returned to the District

4    Court, Judge Sweet, having passed away, the case was

5    reassigned to Judge Nathan who, in turn, referred it

6    to me for general pretrial. So that is where we are,

7    no discovery, as best I can tell, has ever taken

8    place, and the mediation, which was scheduled to take

9    place at one point back when the matter was before

10   Judge Sweet, as best I can tell, that never happened

11   either.     Ms. Wilkens, can you confirm that there has

12   been no mediation?

13             MS. WILKENS:      Yes, there has been no mediation

14   on this case.

15             THE COURT:      All right, so we are effectively

16   almost at the beginning of the case.            Now let me be

17   practical, I am a practical Magistrate Judge and I

18   want to be especially practical given the very

19   difficult circumstances that we are all operating

20   under given the pandemic which is making normal life

21   impossible in many respects. There are two ways I

22   could go with this case at the present time.               I could

23   give the plaintiff leave to amend, as you all know

24   because you have read the Second Circuit’s opinion.

25   The Second Circuit agreed with Judge Sweet that the
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 8 of 36
 1                                                                   8

2    plaintiff has failed adequately to state a number of

3    her claims, even those which are in the applicable

4    statute of limitations; however, because she is pro

5    se, the Second Circuit directed that she be given an

6    opportunity to re-plead, which I am happy to set a

7    schedule down for today. At that point, the defendants

8    would have an opportunity after reviewing the

9    plaintiff’s amended pleading to either answer it or

10   make another motion to dismiss if the defendants felt

11   it was defective in some way.          We could then have

12   another round of motion practice which could take many

13   months. If either side was unhappy with the way that

14   motion practice came out there could, in the ory, be

15   another appeal to the Second Circuit. It could be, in

16   other words, a long time before we really got to the

17   facts and to the evidence.

18             Now another thing that I could do is I could

19   direct the parties to what I would ordinarily call

20   early mediation, n ot so early in this case since the

21   case was filed in 2017, but still early in terms of my

22   own tenure over the case. And if I were to direct the

23   parties to early mediation, you would mediate the

24   dispute before a court annexed mediator, that is

25   someone who is not a judge but who has been trained in
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 9 of 36
 1                                                                   9

2    mediation and provides that service without charge to

3    the parties.     Of course, you would have to do it

4    either telephonically or by some kind of video

5    conference in light of the current national health

6    emergency.     So those are your two basic options for

7    what you want to spend the next few months doing. Ms.

8    Yu, do you understand the options I have outlined and

9    do you have a preference?

10             MS. YU:     Yes, Your Honor , I actually already

11   had amended my complaint once so I do n’t believe I

12   will be amending this case again.           I think that it was

13   asked that we mediate but the City dismissed that so

14   that wasn’t an option at that time.

15             THE COURT:      When you say that you already

16   amended your complaint once, can you show me where

17   that is on the docket or when it was that you did

18   that?

19             MS. YU:     It was really (indiscernible) when I

20   first filed it, I’m sorry, I don’t have that in front

21   of me.

22             THE COURT:      Ms. Wilkens or Mr. Sullivan, is

23   there an amended complaint that I am missing here?

24             MR. SULLIVAN:       Your Honor, this is Mr.

25   Sullivan, I don’t believe there is an amended
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 10 of 36
 1                                                               10

2    complaint, I’m trying to call up the Pacer docket

3    sheet to make sure.

4              THE COURT:      I’m looking at the Pacer docket

5    sheet now and I am not seeing an amended complaint.

6              MS. YU:     My original complaint was asked to be

7    amended so it’s probably very early on.

8              MS. WILKENS:       Your Honor , this is Kim Wilkens,

9    on docket number 5 there was, I don’t know if this is

10   maybe what plaintiff is referring to, an amended

11   application to proce ed without prepaying fees or

12   costs, but from my knowledge of the case I don’t

13   believe there was an amended complaint filed.

14             THE COURT:      Ms. Yu, do you have a copy of your

15   amended complaint handy, can you tell me the date of

16   it?

17             MS. YU:     I have to go back to the original

18   case so that’s -- unfortunately, I just have this

19   current document in front of me.

20             THE COURT:      And what current document do you

21   have in front of you, Ms. Yu?

22             MS. YU:     Your Honor documents --

23             THE COURT:      My documents.

24             MS. YU:     Yes.

25             THE COURT:      Oh, you mean my order scheduling
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 11 of 36
 1                                                               11

2    this proceeding?

3              MS. YU:     Yes, I didn’t know to go back to the

4    original files which is a different case, but I

5    believe, I know it’s early on and I did file.

6              THE COURT:      Well I’m not sure you did. I’m not

7    trying to be d ifficult here, but I have the Court’s

8    electronic docket up on my computer screen and unless

9    it’s hidden somewhere as an attachment to something

10   else, which occasionally happens given the way our

11   electronic docket sheet is created, but unless it’s

12   attached to something else, I am not seeing it.                  and

13   your original complaint, the complaint that you filed

14   on September 25, 2017, which is docket number 2,

15   docket entry number 2 on our electronic docket sheet,

16   is the complaint that, as best I understand it, the

17   District Judge found to be insufficient on its face.

18             So the problem is if you stick with that one,

19   it’s not going to help you.          You have, by order of the

20   Second Circuit, and opportunity now to restate your

21   claims to beef up your specific factual allegations

22   and to see whether they add up, assuming them to be

23   true, to see whether they add up to a cognizable claim

24   under Title 7, for example, or one of the other laws

25   under which you are suing. But the fact that the
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 12 of 36
 1                                                               12

2    Second Circuit has remanded to give you leave t o amend

3    does not mean that the Second Circuit has found your

4    existing complaint to be adequate, the Second Circuit

5    did not so find.       So I think the ball is in your

6    court, Ms. Yu.

7              MS. YU:     Oh, okay.      May I ask the defendants

8    what they would like to do?

9              THE COURT:        Well let’s get the City’s view on

10   what would be a good practical way to go forward in

11   this case? Who is speaking for the defendants on this

12   issue?

13             MS. WILKENS:       Kim Wilkens.   Our position is that

14   the plaintiff should amend her complaint.

15             THE COURT:       All right, you’re not interested in

16   going to mediation at this time, is that correct?

17             MS. WILKENS:       We’re not interested in mediation at

18   this time but we would, if plaintiff was considering

19   settling we would entertain a settlement proposal.

20             THE COURT:       Without giving me any figures, because

21   this is not a confidential settlement conference, this is a

22   public scheduling conference, Ms. Yu, have you had any

23   settlement negotiations with the defendants --

24             MS. YU:    No.

25             THE COURT:       And, if not, are you interested in
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 13 of 36
 1                                                               13

2    initiating such negotiations?

3              MS. YU:    Well since the City has brought it up, I

4    would be interested in the settlement, of course.

5              THE COURT:     Okay, give me one moment, please. I am

6    just looking at the City’s motion to dismiss which was made

7    before Judge Sweet to make sure I understand what pleading

8    it was made against.     It does not refer to any amended

9    complaint.

10             MR. SULLIVAN:      Your Honor, this is Mr.

11   Sullivan, I’m going back over the history of the case

12   in my mind, I think that plaintiff might h ave also

13   filed an Article 78 proceeding and that may be where

14   she’s thinking there might have been an amendment.

15             THE COURT:        But that would not have been filed

16   in this court.

17             MS. YU:     No.

18             MR. SULLIVAN:        Oh, no, for sure, I’m just

19   trying to suggest to plai ntiff that that may be where

20   her confusion about where she filed an amended

21   complaint --

22             MS. YU:     No.     No, that’s a different court, I

23   know.

24             MR. SULLIVAN:        Okay, (indiscernible) then.

25             THE COURT:        Okay, hold on one minute, bear
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 14 of 36
 1                                                               14

2    with me, ladies and gentlema n, while I just take

3    another look at the docket.          What I’m looking at, Ms.

4    Yu, is your response to the plaintiff’s motion to dismiss

5    your original case.      Sometimes this is where plaintiffs

6    attach their proposed amended complaint, but I don’t see

7    any proposed amended complaint attached to your opposition

8    papers.

9              So I think what we should do here, ladies and

10   gentleman, is we should operate on two tracks.            Ms. Yu, I

11   am going to give you a date for filing an amended

12   complaint and I am going to give you a generous period of

13   time within which to do that.        And I am also going to

14   direct that during that same period of time the parties

15   are to set up by themselves, they don’t need the Court for

16   this, a time and place to discuss settlement. So I am

17   going to ask the parties to both of those two things at

18   the same time. If the settlement discussions are

19   productive, that obviously will be hugely beneficial for

20   both parties and if you are able to reach agreement on the

21   terms of the settlement, the City will notify me by letter

22   and we will all know what to do at that point. But if you

23   are unable to reach agreement on a settlement, then I

24   think we are going to need the plaintiff to go ahead and

25   formally file and amended complaint and again, I will then
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 15 of 36
 1                                                               15

2    give the City and the other defendants an opportunity to

3    review it and determine whether they believe it should be

4    answered, in which case the next step would be discovery, or

5    whether it remains deficient in some ways or in all ways, in

6    which case we can expect another round of motion practice.

7               Let me remind you, Ms. Yu, I’m sure you have

8    carefully rad the Second Circuit’s opinion, but in order to

9    make sure that we are all on the same page, as I understand

10   what is open to you at this time, what is available to you

11   at this time, what you are permitted to re-plead is as

12   follows.   You are permitted to re-plead your state and city

13   claims of discrimination and related claims to the extent

14   that they are based on events since September 25, 2014, and

15   to the extent that they are based on an episode or episodes

16   other than those formally litigated before the State

17   Division of Human Rights.      You are permitted to re-plead

18   your federal claims which I understand to be brought

19   principally under Title 7 and the ADEA, to the extent that

20   they are based on events after September 28, 2016.           You are

21   not permitted to re-plead your civil rights claim under

22   Section 1981.    And to the extent you do choose to re-plead

23   either your state claims, your city claims or your federal

24   claims within the applicable statute of limitation, it is

25   your responsibility, Ms. Yu, to plead, as we say in the
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 16 of 36
 1                                                               16

2    legal business, to plead facts rather than conclusions. That

3    is, to give you an example just to illustrate the point, it

4    is not sufficient to say that so and so acted

5    discriminatorily towards me, or that I was not hired or I

6    was not promoted, or I was disciplined because of some

7    protective characteristic such as race or age, you actually

8    have to state the facts which underlie that contention.          For

9    purposes of pleading, the Court will assume that the facts

10   that you state are true, the Court will temporarily make

11   that assumption during the pleadings stage of the case, and

12   the Court will ask itself, by the Court I mean either me or

13   the District Judge depending who gets the motion, the Court

14   will ask itself if these facts are true, fi the plaintiff

15   can prove that these specific events occurred, does it add

16   up to the legal claim which she is making.

17             So again, it’s generally not sufficient to say,

18   for example, I was passed over because of my race, you have

19   to explain the facts that lead you to believe that. Perhaps

20   it was something that somebody said, perhaps it was because

21   you felt that you were better qualified than persons

22   of a different race, whatever the underlying facts are

23   that are the basis for your legal conclusion have to

24   actually be in your complaint as facts. Do you

25   understand what I have told you?
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 17 of 36
 1                                                               17

2              MS. YU:     Yes, I thought I had did that on the

3    first complaint though.

4              THE COURT:      Well, Judge Sweet felt that you

5    did not, and the Second Circuit did not disagree with

6    Judge Sweet, but it did rule that since you are a pro

7    se plaintiff, you get another chance. So that’s what

8    we’re doing now.       I should add, Ms. Yu, this is a good

9    time for me to tell you that we do have a legal

10   clinic, it’s called the NYLAG clinic, NYLAG stands for

11   New York Legal Assistance Group, I don’t know if

12   you’re familiar with it.

13             MS. YU:     Yes, I am.

14             THE COURT:      You’ve worked with them?

15             MS. YU:     Yes.

16             THE COURT:      Okay.    So they remain available to

17   assist civil litigants during the national health

18   emergency.     However, like everybody else, they have

19   gone to a remote service model, so in order to get an

20   appointment with NYLAG, you have to call them, and I’m

21   going to assume you already have that telephone

22   number, if not it’s available on the Court’s website.

23             MS. YU:     Yes.

24             THE COURT:      Leave a message and they will

25   return your call and make a telephone appointment with
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 18 of 36
 1                                                               18

2    you.   They certainly understand the legal principles

3    that I have just outlined to you and they may b e very

4    helpful to you during this process.             So Ms. Yu,

5    actually before I ask Ms. Yu how much time she needs,

6    let me ask the defendants if they believe I have

7    misstated in any way the claims which are still open

8    to the plaintiff?

9              MR. SULLIVAN:       Your Honor, this is Mr.

10   Sullivan, one other point that we wanted to make, and

11   Ms. Wilkens may also remember some additional points,

12   but one of the points we had --

13             THE COURT:      You’re mumbling a little bit, Mr.

14   Sullivan.

15             MR. SULLIVAN:       My apologies, Your Honor.

16             THE COURT:      That’s better.

17             MR. SULLIVAN:       Thank you.      One of the concerns

18   we had, and Ms. Wilkens may remember some additional

19   concerns, but one we had was Ms. Yu had identified a

20   number of bases of alleged discrimination but had

21   failed to identify what they wer e. For example, she

22   was suing under religion but didn’t identify her

23   religion.

24             THE COURT:      Yes, that’s a good point, I

25   actually notice that myself when I reviewed the
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 19 of 36
 1                                                               19

2    complaint. So this is a good example, Ms. Yu, of the

3    principle we were discussing a momen t ago where it’s

4    important to plead, that is to state in your

5    complaint, actual facts rather than conclusions.

6    You’ve stated in your original complaint that you felt

7    you were discriminated against in part on the basis of

8    race and there are some supporting facts, some, not a

9    lot, but some supporting facts in your original

10   complaint that relate to that conclusion.              You also

11   stated, however, that you were discriminated against

12   on the basis of religion, but as best I can tell there

13   are zero supporting facts re lated to that allegation.

14   You do not state, for example, what your religion is

15   or what your perceived religion is, or what kind of

16   conduct, comments or otherwise underlie your belief

17   if, indeed, you have the belief that you were

18   discriminated against on a religious basis.

19             Now sometimes, to be candid, sometimes EEOC

20   plaintiffs check all the boxes just to make sure

21   they’re not missing anything, that’s kind of a natural

22   human instinct. But when you sit down to create your

23   amended complaint, Ms. Yu, that’s no t a good instinct,

24   you should only plead claims that you actually think

25   you have facts to support.          Do you understand what I
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 20 of 36
 1                                                               20

2    am telling you?

3              MS. YU:     I understand.

4              THE COURT:      All right.      So Ms. Yu, how much

5    time would you like to file your amended complai nt?

6              MS. YU:     May I ask a question?

7              THE COURT:      Sure.

8              MS. YU:     Regarding discussions of settlement,

9    would this discussion be prior to agreeing to the

10   settlement or after doing a complaint?             So in other

11   words, we can’t --

12             THE COURT:      I want you to do both at the same

13   time. That is if you are able to reach agreement on a

14   settlement then we never need to have an amended

15   complaint, we never need to have an answer to the

16   amended complaint, we never need to have motion

17   practice relating to the amended complaint. I want the

18   two sides to have, again, I would say early settlement

19   discussions, even though the case is a 2017 case it’s

20   early in the present phase of the case.              I think I

21   understand what you’re getting at Ms. Yu, certainly

22   after the defendants’ lawyers see your amended complaint

23   they’ll have a better idea of whether they’re planning to

24   dismiss again. But I also think that given the many

25   administrative complaints and the fairly significant record
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 21 of 36
 1                                                               21

2    we have as to what actually happened over the course of your

3    career with ACS, I think both sides know enough about the

4    case to rationally be able to determine whether settlement

5    is a possibility. Look, if you come in hot and heavy, as

6    they say, and say I want, you know, a million dollars and

7    Mayor de Blasio to apologize to me personally, believe it or

8    not I’ve had people say that to me, then settlement isn’t

9    going to go anywhere. That’s just, you know, everyone would

10   just be wasting their time.       But if there is a reasonable

11   settlement to be had, I think we’ll know that fairly

12   quickly.

13              MR. SULLIVAN:    Your Honor, this is Mr.

14   Sullivan, I apologize if I’m interrupting, I just

15   wanted to let Ms. Yu know, with all due respect, the

16   City asked for a demand from the plaintiff and I think

17   Your Honor ’s comments were fair, I don’t want to put

18   anyone in a bad spot, but we would ask for a realistic

19   demand for Ms. Yu and then we’ll be able to assess

20   whether a settlement is a possibility.

21              THE COURT:      Well, look, somebody has to go

22   first.

23              MR. SULLIVAN:      Yes.

24              THE COURT:      You know, I don’t want the two

25   sides saying, no, you go first, no, you go first, no,
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 22 of 36
 1                                                               22

2    you go first. I generally don’t care which side goes

3    first, but I will tell you this, the City attorneys

4    have done more of this than Ms. Yu has. The City

5    attorneys settle cases like this a ll the time and Ms.

6    Yu, I’m guessing, you have somewhat less experience in

7    negotiating a settlement, correct?

8              MS. YU:     Correct.

9              THE COURT:      So it might not be such a terrible

10   idea in this case for the City to go first, Mr.

11   Sullivan, what do you think?

12             MR. SULLIVAN:       Again, Your Honor, I

13   (indiscernible) take your comments and I certainly

14   appreciate where they’re coming from, I just know as a

15   practical matter when I try to get money from the

16   Comptroller, I’m typically asked what is plaintiff

17   looking for. So that’s why we usually ask plaintiff to

18   --

19             THE COURT:      All right, here’s what I’m going

20   to do, I am going to ask the plaintiff to go first but

21   I’m not going to get you off the hook, Mr. Sullivan, I

22   don’t want to hear a month from now or six weeks from

23   now that plaintiff made a demand and the City declined

24   to make an offer because they felt that the

25   plaintiff’s initial demand was unrealistic. That gets
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 23 of 36
 1                                                               23

2    you off the hook way too easy.           I see this a lot when

3    I conduct judicially supervised settlement

4    conference s, it drives me nuts even in the best of

5    times, and I don’t want that to be where we’re going

6    here. So I’m happy to direct the plaintiff to go

7    first, but I am not going to let the City decline to

8    bid because the City feels that the plaintiff’s offer

9    is too high.     The City always feels that the

10   plaintiff’s initial offer is too high. But if we’re

11   going to have a negotiation, both sides have to be

12   willing to put something on the table, do you

13   understand me, Mr. Sullivan?

14             MR. SULLIVAN:       I certainly do, Your Honor,

15   thank you.

16             THE COURT:      All right.      So again, Ms. Yu,

17   you’re going to be working on two tracks at once,

18   you’re going to be preparing an amended complaint, but

19   you also have to be prepared to tell the City in as

20   realistic terms as possible what it is you want. And

21   this is something you can also consult with NYLAG

22   about. The attorneys there have done this before and

23   they probably have a pretty good idea of what the

24   settlement value of various kinds of cases typically

25   is, which is to say what you could expe ct the City to
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 24 of 36
 1                                                               24

2    be willing to consider as a reasonable settlement.

3              So how much time would you like, I’m thinking

4    60 days for both tracks. That is to initiate the

5    settlement conversation, and if you can’t settle the

6    case, to file your amended complaint with in 60 days

7    from today, how does that sound?

8              MS. YU:     That sounds good. I’m also thinking

9    that the longer this is lasting the more the dollars

10   are worth, so --

11             THE COURT:      Now why do you say that, Ms. Yu?

12             MS. YU:     Because the longer I’m out of work,

13   the longer my value is depleting in the general

14   market, but also in --

15             THE COURT:      Well, so let’s get a little bit of

16   background here.       You were terminated formally from

17   ACS in 2016, did I get that right?

18             MS. YU:     Correct, the end of the year, yes.

19             THE COURT:      At the end of 2016.

20             MS. YU:     Yes.

21             THE COURT:      And have you worked since then?

22             MS. YU:     Dabbled in jobs.

23             THE COURT:      You’ve dabbled in jobs.

24             MS. YU:     Yes.

25             THE COURT:      All right. I should advise you now
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 25 of 36
 1                                                               25

2    that that information, if the case goes forward, is

3    going to become relevant, you’re going to be required

4    to divulge that information, who you worked for and

5    how much you got paid because that’s going to be

6    relevant to any potential damages claim. Ordinarily, I

7    understand what you’re saying, ordinarily, if som eone

8    has a discrimination claim and part of the claim is

9    that they were unlawfully terminated, they can argue

10   and they often do argue that the longer they’re out of

11   work, the higher their settlement or damages award

12   should be.     However, it’s not that simpl e, even if you

13   were to establish that you were unlawfully terminated,

14   you would still have the burden of proof of

15   establishing that that’s the reason you were unable to

16   be reemployed, which is a separate question and

17   doesn’t always follow the one from the other.

18             In addition, if your continuing unemployment

19   was due to intervening events, let’s say, for example,

20   a virus pandemic had required the economy of the United

21   States to shut down in a way that throws a lot of people

22   out of work, even if they don’t have a claim of

23   discrimination, that might well be precisely the fruit of

24   a situation that would cut off a civil rights plaintiff

25   damages claim on the theory that that is an independent
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 26 of 36
 1                                                               26

2    cause and cannot be attributed to the allegedly unlawful

3    conduct. So under present circumstances, just trying to

4    think it through with you, under present circumstances,

5    I’m not sure that the situation we are in now is

6    particularly relevant to your damages claim one way or the

7    other.

8               MS. YU:    That’s true, but I would still be

9    working as, because the city workers are still working I

10   believe, I mean the counsel is still working and they’re

11   employed, so I would be working along with them, so --

12              THE COURT:    If something else had happened since

13   2016, which has a speculative element to it.

14              MS. YU:    Yes.

15              THE COURT:    All right, so I think you understand

16   what the issues are.      Let me take a look at my calendar

17   here, give me one moment, today is April 1 st , sixty days

18   from today is I believe May 30 th , which is a Saturday. So

19   Monday, June the 1 st , Monday, June the 1 st will be the

20   plaintiff’s deadline to file an amended complaint in

21   conformity with the mandate of the Second Circuit Court of

22   Appeals.   That is you’re confined to the claims that the

23   Second Circuit remanded and gave you an opportunity to re-

24   plead.

25              Now before that happens, how much time do you
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 27 of 36
 1                                                               27

2    need, Ms. Yu, to decide what your demand is going to be to

3    the City?

4                 MS. YU:   Oh, I mean I can do it tomorrow.

5                 THE COURT:   Well I’m going to give you a little

6    longer than that.

7                 MS. YU:   You mean the formal documents?

8                 THE COURT:   Yes and no.    So today is April 1 st ,

9    I’m going to give you until April 15 th , two weeks to make

10   a settlement demand on the City. I do think you should put

11   it in writing, but please don’t put it on the docket, this

12   is not going to be a public court document.           Generally

13   speaking, settlement negotiations are confidential from

14   the public, that is helpful to the process.               So it

15   should be a letter that you can email, if you have

16   their email address, directly to the City’s atto rneys.

17   And I will give the City two weeks after that to

18   respond again in writing, so that would be April the

19   29 t h .   So April 15 t h for the plaintiff’s demand, April

20   29 t h for the defendant response, and remember, Mr.

21   Sullivan, this is not a letter saying we decline to

22   respond because your offer was so ridiculous, even if

23   you feel that way, this is a letter saying this is our

24   offer, got it?

25                MR. SULLIVAN:    I understand that, Your Honor,
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 28 of 36
 1                                                               28

2    the only thing I would request is, again, just

3    (indiscernible) --

4              THE COURT:      Get a little closer to the phone,

5    Mr. Sullivan, get a little closer to the phone.

6              MR. SULLIVAN:       My apologies, there must be

7    something wrong with my phone, my apologies, I’ll try

8    again.   I understand what you said, Your Honor , and

9    we’ll certainly follow those instructions. My only

10   request is that we be given a little more time only

11   because of the emergency tying up a lot of City

12   resources at the moment, and I know of people that

13   I’ll need to review whatever settlement memo I can

14   prepare, so if I could ha ve an additional week or ten

15   days, that would be --

16             THE COURT:      All right, I’ll give you May the

17   6 t h , that’s three weeks for your response.

18             MR. SULLIVAN:       Thank you, Your Honor.

19             THE COURT:      It shouldn’t take the City, even

20   in difficult times, more than th ree weeks to respond

21   to an employment discrimination demand, you’ve done

22   this before.

23             MR. SULLIVAN:       I appreciate that, Your Honor,

24   thank you.

25             THE COURT:      All right, after we have the
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 29 of 36
 1                                                               29

2    plaintiff’s written demand and the City’s written

3    offer, I am going to require, not suggest but require

4    that within the two weeks after that, that is between

5    May the 6 t h and May the 20 t h , the pro se plaintiff and

6    at least one of the attorneys for the defendant get on

7    a live telephone call and have a good faith settlement

8    discussion.     I find that a face to face conversation ,

9    even if the two sides are very, very far apart, would

10   be extremely helpful and certainly more helpful than

11   written demands and counteroffers in making each side

12   understand where the other side is coming from and

13   whether there truly is flexibility or not. So I am

14   going to mandate that that real time conversation

15   happen, it can happen on the phone line, it can happen

16   over Zoom, or Skype or whatever you prefer to use.

17   Obviously, it should not happen in perso n under

18   present circumstances. And then once that conversation

19   has occurred, I would like a letter from the

20   defendants after consultation with the plaintiff, I

21   want the content of the letter to be joint, even

22   though only one side is going to file is, just telling

23   me we did what you said, the plaintiffs gave us their

24   demand, we gave the plaintiff our counteroffer, we had

25   a real time conversation on such and such a day, and
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 30 of 36
 1                                                               30

2    then you will either tell me we settled the case, we

3    can’t settle the case, we’re stil l working on settling

4    the case, whatever the status of settlement is at that

5    point. And I want that letter on or before June 1 s t ,

6    which is the plaintiff’s deadline for filing her

7    amended complaint.       Okay?

8              MR. SULLIVAN:       Yes, Your Honor, thank you.

9              MS. WILKENS:       Yes.

10             MS. YU:     Yes, Your Honor .

11             THE COURT:      I don’t think, given that we are

12   still getting the pleadings finalized, I don’t think

13   there is anything further for me to schedule at this

14   time.   If the plaintiff files a complaint, I will

15   leave it to the defendants either to answer or move

16   within the time set by the Federal Rules of Civil

17   Procedure, or to request an extension for one of those

18   two purposes if that is what defendants determine that

19   they need.

20             MS. YU:     May I add something?

21             THE COURT:      Sure.

22             MS. YU:     The City has asked for multiple

23   extensions of time to (indiscernible) my complaints,

24   so maybe it’s premature to ask that just if they just

25   answer accordingly, I believe it’s thirty days, but
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 31 of 36
 1                                                               31

2    they’ve been getting multiple times of extension and

3    extension of documents, it’s just they’ve always

4    gotten what they wanted and I’m just a pro se, you

5    know, plaintiff. So if they can just stick to the

6    schedule and not keep asking for multiple dates of

7    extension, that will be appreciated.

8              THE COURT:      I underst and your concern, Ms. Yu,

9    and it can be frustrating if you feel that the other

10   side is taking more time than you are. On the other

11   hand, the City Law Office I know is terribly

12   overburdened, as all law offices are by trying to

13   operate under the extreme cond itions that are

14   currently in force, so, you know, I am not going to

15   promise you that I’m going to be a strict taskmaster

16   here. Under present circumstances we all need to be

17   somewhat courteous and somewhat generous with one

18   another in terms of time.

19             MS. YU:     I have just filed this like multiple,

20   to me I have been through all the stages and for them

21   to have multiple lawyers, like every time there’s a

22   different lawyer, and I believe they’ve gotten

23   multiple chances to answer all the questions. So I’ve

24   been answering it since 2016 or actually even before

25   that since New York State, it’s just they’ve gotten
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 32 of 36
 1                                                               32

2    multiple opportunities because that’s City Hall,

3    right, they have like a hundred lawyers to answer, so.

4              THE COURT:      They have a hundred lawyers and

5    they have thousands and thousands of cases, you’re not

6    the only one, Ms. Yu, we’re all doing the best we can.

7    All right, anything further today, Ms. Yu?

8              MS. YU:     Yes, this letter of, that you’ve

9    asked for me to type up for the demand, is that

10   emailed directly to the lawyers, are you cc’d on it as

11   well or just --

12             THE COURT:      No, I don’t want to see it, I

13   don’t need to see it.        Settlement negotiations happen

14   directly between the plaintiff and the defendants, the

15   Court does not need to be involved other than you

16   telling me later how it came out, okay?

17             MS. YU:     Got you, thank you.

18             THE COURT:      Anything else from defendants?

19             MR. SULLIVAN:     Your Honor, this is Mr.

20   Sullivan, probably in excess of caution, just to make

21   it clear to Ms. Yu, my understanding of your

22   instructions is when we send the letter to the Court

23   June 1 s t , again, same thing, we can mention that we’ve

24   had some discussions but we should not mention the

25   amounts that were exchanged, am I correct?
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 33 of 36
 1                                                               33

2              THE COURT:      That’s correct. So by way of

3    example only, the City m ight file a letter a couple of

4    days before June 1 s t and it might say: “Dear Judge

5    Moses, we are writing to provide a status update

6    regarding settlement, on thus and such a day the

7    plaintiff emailed a written settlement demand to

8    defendants’ counsel. On thu s and such a day the

9    defendants emailed, rejected the demand but emailed an

10   offer in a different amount to the plaintiff.                On thus

11   and such a day plaintiff Yu and attorney Sullivan

12   conducted a Skype conversation regarding settlement

13   for 20 minutes and were able to narrow the gap but

14   have not yet resolved the case, we are continuing to

15   discuss.”    That might be, for example, a status

16   letter.

17             If the parties really do make progress in

18   discussing settlement, even if the progress is modest

19   I will leave you with this thought, in addition to

20   offering a mediation service through our court annexed

21   mediators, I, as your assigned Magistrate Judge, will

22   be willing to conduct a settlement conference myself

23   where I get personally involved in the settlement

24   negotiation in cluding, at that point, of course,

25   knowing exactly what figures are being discussed and
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 34 of 36
 1                                                               34

2    so forth.     And, of course, under present circumstances

3    I would also conduct that on a telephone conference

4    call.     But I’m not going to do that at the beginning,

5    I’m not going to do that until and unless I believe

6    that the parties are close enough so that there is a

7    possible settlement to be had, that a Magistrate Judge

8    can perhaps twist a few arms and make it happen.

9    Until and unless you get to that point, it’s not a

10   good use of the Court’s time, go it?

11              MS. YU:    Understood.

12              THE COURT:     All right, so to review the dates

13   again, plaintiff will make her written demand by April

14   15 t h , defendants will respond in writing by May the

15   6 t h , the parties will have a direct discussion about

16   it, not in writing but on the phone or on some kind of

17   video conference on or before May 20 t h , the City will

18   provide me a settlement status update on or before

19   June the 1 s t , and if the parties have not succeeded in

20   settling the case, the plaintiff’s amended complaint

21   will be due on June the 1 s t .       And Ms. Yu, you have ECF

22   filing privileges correct, so you don’t have to worry

23   about how you’re going to get that thing on the

24   docket.

25              MS. YU:    Yes.    Yes, I do.
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 35 of 36
 1                                                               35

2              THE COURT:      Good, very happy to hear it.           All

3    right, anything else, ladies and gentleman?

4              MS. YU:     No, Your Honor.

5              THE COURT:      Thank you very much for your time,

6    we will be adjourned, a very brief scheduling order

7    containing the same dates I just outlined will be

8    posted on the docket hopefully later t oday.              Ardis,

9    you may take us off record and we will now be

10   adjourned.

11             MS. YU:     Thank you.

12             (Whereupon the matter is adjourned.)

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:17-cv-07327-AJN-BCM Document 54 Filed 04/23/20 Page 36 of 36
 1                                                               36

2                          C E R T I F I C A T E

3

4              I, Carole Ludwig, certify that the foregoing

5    transcript of proceedings in the United States District

6    Court, Southern District of New York, Yu versus The City of

7    New York, et al., Docket #17cv7327, was prepared using PC-

8    based transcription software and is a true and accurate

9    record of the proceedings.

10

11

12   Signature_______________________________

13                     Carole Ludwig

14   Date:   April 22, 2020

15

16

17

18

19

20

21

22

23

24

25
